PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                        )     CASE NO. 5:18-CR-448
                                                 )
               Plaintiff,                        )
                                                 )     JUDGE BENITA Y. PEARSON
               v.                                )
                                                 )
PHILIP M. POPA, JR.,                             )     MEMORANDUM OF OPINION AND
                                                 )     ORDER [Resolving ECF Nos. 22, 23, 24,
               Defendant.                        )     25]



       There are four motions pending before the Court. Defendant moves for leave to file

evidentiary motions instanter (ECF No. 22), to compel production of certain evidence (ECF No.

23), to suppress certain evidence (ECF No. 24), and to appoint Tami Loehrs as an expert for the

defense (ECF No. 25). The first is granted; the latter three are denied.

                                         I. Background

       In April 2018, Federal Bureau of Investigation (“FBI”) Agent Ryan Anschutz was

operating undercover on an Internet-based, peer-to-peer network known as “Freenet.” ECF No.

23-1 at PageID#: 96. Users of Freenet can share files anonymously and chat with one another on

message boards. Agent Anschutz observed that a user with a given IP address had requested

pieces of child pornography files. Using a complex algorithm (discussed below), Agent

Anschutz concluded that the user of that IP address was the original requestor of those files. Id.

at PageID#: 95-96.

       On June 1, 2018, using a publicly available search tool, Agent Anschutz discovered that
(5:18-CR-448)


the given IP address was registered to Time Warner Cable. Id. at PageID#: 99. The FBI sent an

administrative subpoena to Time Warner asking for rudimentary subscriber information about the

user behind that IP address, including the person’s name, address, phone number, email address,

and other similar data. Id. Based on the information returned by Time Warner and the

information discovered during his Freenet investigation, Agent Anschutz requested a warrant to

search Defendant’s residence and seize his HP laptop computer. ECF No. 23-1. In the affidavit

supporting the search warrant, he described the methodology of his Freenet investigation, and he

explained that the algorithm he used was supported by a publicly-available, peer-reviewed

academic paper. Id.

       A federal magistrate judge issued the requested warrant on July 17, 2018, and the warrant

was executed the same day. ECF No. 1-1. During an interview with law enforcement,

Defendant admitted to using Freenet to view and download child pornography on his HP laptop

computer. Id. He described the content of a file he had downloaded, which matched the

description of a file Agent Anschutz had observed in April. Id. Defendant was subsequently

indicted on one count of Receipt of Visual Depictions of Real Minors Engaged in Sexually

Explicit Conduct in violation of 18 U.S.C. § 2252(a)(2), and one count of Possession of Child

Pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). ECF No. 11.

       On January 29, 2019, defense counsel requested a copy of the academic paper relied on

by Agent Anschutz in the affidavit supporting the search warrant as well as an installable copy of

the software Agent Anschutz used in his Freenet investigation. ECF No. 26-4. The Government

provided a copy of the academic paper, but it did not provide a copy of the software. Id. When
(5:18-CR-448)


the Government learned that defense counsel also wanted a copy of Agent Anschutz’s Freenet

log files, the Government immediately produced them. ECF No. 26-5.

       On February 11, 2019, six days after the cutoff to file pretrial motions, Defendant filed

four motions: one for leave to file motions instanter (ECF No. 22), one to compel production of

certain evidence (ECF No. 23), one to suppress certain evidence (ECF No. 24), and one to

appoint an expert for Defendant (ECF No. 25). The latter three have been fully briefed (ECF

Nos. 26, 27), and they are discussed below.

                                      II. Law and Analysis

       A. Motion to Compel Production (ECF No. 23)

       Defendant moves the Court to compel production of all log files created by Agent

Anschutz in his Freenet investigation on April 21, 2018, and an installable copy of the law

enforcement software utilized in that Freenet investigation. ECF No. 23. The Government has

already satisfied Defendant’s first request. ECF No. 26 at PageID#: 274. The remaining

question is whether Defendant is entitled to inspect the secret software available only to sworn

law enforcement officers   the “Law Enforcement Freenet” software.

       Pursuant to Fed. R. Crim. P. 16(a)(1)(E), a defendant is entitled

       to inspect and to copy or photograph books, papers, documents, data,
       photographs, tangible objects, buildings or places, or copies or portions of any of
       these items, if the item is within the government’s possession, custody, or control
       and:
               (i) the item is material to preparing the defense;
               (ii) the government intends to use the item in its case-in-chief at trial; or
               (iii) the item was obtained from or belongs to the defendant.

       Defendant argues for production of the software on the basis that the inner workings of
(5:18-CR-448)


the software are material to preparing his defense.1 ECF No. 23 at PageID#: 75-79. The

Government resists production, arguing that Defendant has not made a specific showing that the

requested evidence is material to his defense. “To obtain discovery under Rule 16, a defendant

must make a prima facie showing of materiality. Neither a general description of the information

sought nor conclusory allegations of materiality suffice; a defendant must present facts which

would tend to show that the Government is in possession of information helpful to the defense.”

United States v. Mandel, 914 F.2d 1215, 1219 (9th Cir. 1990); see United States v. Pirosko, 787

F.3d 358, 367-68 (6th Cir. 2015). “Under Rule 16(a)(1)[(E)], a defendant may examine

documents material to his defense, but, under Rule 16(a)(2), he may not examine Government

work product in connection with his case.” United States v. Armstrong, 517 U.S. 456, 463

(1996).

          Defendant first argues that the inner workings of the Law Enforcement Freenet software

might expose inaccuracies that would impeach Agent Anschutz’s search-warrant affidavit. ECF

No. 23 at PageID#: 75-76. Consequently, he argues, the later-discovered evidence would

necessarily be suppressed. Id. This argument confuses the motions at bar. A motion to compel

under Rule 16 is not a motion to suppress. At trial, the jury will not be asked to assess the

legality of the FBI’s search or the sufficiency of the evidence supporting the predicate search

warrant. “[I]n the context of Rule 16 ‘the defendant’s defense’ means the defendant’s response




          1
        Defendant also asserts, in passing, that “the Freenet software is a critical component of
the Government’s case-in-chief.” ECF No. 23 at PageID#: 76. He does not advance an
argument, however, that the Court should compel production of the software on that ground.
(5:18-CR-448)


to the Government’s case in chief,” not pretrial motions. Armstrong, 517 U.S. at 463; see United

States v. Arambula, 82 F. Supp. 3d 1316, 1319 (D.N.M. 2014) (“‘[P]reparing the defense’ in this

context deals exclusively with rebuttal of the government’s case-in-chief, not the preparation of

affirmative defenses, much less challenging the sufficiency of the evidence that supported a

warrant.”). Defendant’s first argument fails.

       Second, Defendant relies on a Ninth Circuit case in which the court ruled that a similar

peer-to-peer file-sharing software had to be produced because it was material to preparing the

defense. United States v. Budziak, 697 F.3d 1105 (9th Cir. 2012). Budziak is factually distinct

from this case. In Budziak, the defendant was charged with knowingly distributing child

pornography files. Id. at 1112. To prove its case, the government had to show that the defendant

not only possessed child pornography files on his computer or had received them from someone

else, but that he shared complete files with others and was aware that he had shared them with

others. Id. To make that case, the government demonstrated that the files on the defendant’s

computer were complete, that he maintained those files in a shared folder, and that he knew that

his shared-folder setting made those files available for downloading by others. Id. at 1109.

       The government’s software in that case was directly material to both the government’s

case in chief and the defendant’s defense. Had the defendant been familiar with the

government’s software when he went to trial, he could have put the government to its proof on

specific elements of the alleged offense. Why, for example, should the jurors believe that the

files were complete, rather than fragmentary, when they were transmitted by the defendant to the

agents? Or, how could the jurors be sure that the agents had not manipulated his shared-folder
(5:18-CR-448)


settings themselves? Either such inquiry might have raised a reasonable doubt as to a specific

element of the offense with which the defendant was charged, and both inquiries were

unavailable to the defendant for lack of familiarity with the government’s evidence-gathering

mechanism.

       In this case, Defendant is not accused of distribution. ECF No. 11. Instead, he is accused

of (1) receipt of visual depictions of real minors engaged in sexually explicit conduct, and (2)

possession of child pornography. Id. Budziak’s potential lines of inquiry are not relevant to

Defendant’s case. Defendant makes no real suggestion that the Government will rely on

evidence derived directly from the software, nor that it will try to persuade the jury of the

software’s accuracy and reliability. Rather, the Government seems likely to present evidence

gathered from its July 17, 2018, search of Defendant’s residence, the seizure of his computer, and

the statement he made to the FBI agents at that time. See ECF No. 26 at PageID#: 264.

       Defendant is not entitled to production of the Law Enforcement Freenet software because

he cannot show that such production is material to preparing his defense. The motion to compel

(ECF No. 23) is denied.

       B. Motion to Suppress (ECF No. 24)

       Defendant moves the Court to suppress all evidence derived from (1) the administrative

subpoena issued to Time Warner, and (2) the subsequent warrant used to search Defendant’s

house and seize his computer. ECF No. 24.

                1. Third-Party Doctrine

       Defendant asks the Court to suppress all evidence resulting from the Government’s
(5:18-CR-448)


administrative subpoena of Time Warner, arguing that the subpoena was itself a search that

required a warrant under the Fourth Amendment. ECF No. 24 at PageID#: 155-58. Defendant

acknowledges that Fourth-Amendment jurisprudence has long excluded from protection

information voluntarily shared with a third party. Id. at PageID#: 156. He further acknowledges

that he voluntarily conveyed his subscriber information to Time Warner when he contracted to

receive internet service. Id. Citing Carpenter v. United States, 138 S. Ct. 2206 (2018) and two

recent Supreme Court dissents, Defendant argues that the third-party doctrine either has been or

should be altogether overruled.

       The Supreme Court in Carpenter did not purport to upend or overrule the third-party

doctrine. Rather, it acknowledged that “individuals have a reasonable expectation of privacy in

the whole of their physical movements,” even when those movements are passively disclosed to

a cell-phone service provider through a global positioning system. Carpenter, 138 S. Ct. at

2216-17. The Court expressly did not overrule the third-party doctrine; rather, it “decline[d] to

extend” it “to cover these novel circumstances.” Id. at 2217.

       Defendant voluntarily disclosed his subscriber information to Time Warner when he

contracted to receive internet service. In doing so, he surrendered his privacy interest in that

information. The FBI was not required to obtain a warrant before insisting that Time Warner

disclose that information. The motion to suppress (ECF No. 24) is denied as to this ground.

                2. Franks v. Delaware

       Defendant argues that the warrant used to search his house and seize his computer

“rel[ied] upon statements in an affidavit that [were] knowingly false or exhibit[ed] a reckless
(5:18-CR-448)


disregard for truth.” ECF No. 24 at PageID#: 159. In keeping with Franks v. Delaware, 438

U.S. 154 (1978), he states, he is entitled to an evidentiary hearing on the matter because he has

made a “substantial preliminary showing” that Agent Anschutz (the affiant) knowingly or

recklessly made a false statement on his affidavit, and that false statement was necessary to the

finding of probable cause that supported the search warrant. See Franks, 438 U.S. at 155-56.

       In a thorough affidavit, Agent Anschutz explained the mathematical formula that he had

employed to identify Defendant as the anonymous internet user who requested a file containing

child pornography. ECF No. 24-1. Because the peer-to-peer sharing platform (Freenet) is

complex and anonymized by design, that formula was necessarily complex. In requesting a

warrant, Agent Anschutz assured the magistrate judge that the complex formula he used was

published in an openly-available, peer-reviewed academic paper. See ECF No. 24 at PageID#:

157-59. Defendant asserts that the paper is not peer-reviewed, that Agent Anschutz knew it was

not peer-reviewed at the time he swore the affidavit, and that the fact of peer review was

necessary to the magistrate judge’s finding of probable cause. Id.

       Defendant is incorrect. The Government has shared the paper in question with Defendant

and the Court. ECF No. 26-1; see ECF No. 26-4. It is titled Statistical Detection of

Downloaders in Freenet, and it is written by researchers at the University of Massachusetts,

Amherst, and the Rochester Institute of Technology in New York. ECF No. 26-1 at PageID#:

300. At the bottom of the first page, the paper contains a 2017 Copyright notation and a

reference to the IEEE International Workshop on Privacy Engineering in May 2017 that reviewed

the paper. Id. The Government has since provided additional information about that peer
(5:18-CR-448)


review. ECF No. 26-2 at PageID#: 308 (“Reviews has (sic) been done in accordance with IEEE

guidelines . . . .”).

        Agent Anschutz did not make a false statement when he attested that the academic paper

he relied on in performing his investigation was peer-reviewed. Defendant’s suggestion to the

contrary is without merit. The motion to suppress (ECF No. 24) is denied as to this ground.

        C. Motion to Appoint Expert (ECF No. 25)

        The denial of the first two motions (ECF Nos. 23, 24) renders moot Defendant’s motion

to appoint a defense expert (ECF No. 25). Defendant’s proposed expert, Tami Loehrs, is

experienced in computer forensics. ECF No. 25. In an affidavit, Ms. Loehrs describes the kind

of assistance she hopes to offer Defendant if she is appointed an expert in this matter. ECF No.

25-1. The entirety of that affidavit pertains to the potential usefulness of inspecting the

Government’s Freenet software and the purported insufficiency of the evidence underlying the

search warrant. Because Defendant’s corresponding motions have been denied, the motion to

appoint an expert (ECF No. 25) is also denied.

                                          III. Conclusion

        For the reasons provided, Defendant’s motion for leave to file instanter (ECF No. 22) is

granted. His motion to compel production (ECF No. 23), his motion to suppress evidence (ECF

No. 24), and his motion to appoint an expert (ECF No. 25) are denied. These motions are readily

resolved without a hearing. The hearing scheduled for March 1, 2019, at 11:00 a.m., is

cancelled.

        In place of a hearing, on March 1, 2019, at 11:00 a.m., the Court will hold a telephonic
(5:18-CR-448)


conference to address scheduling matters. Only counsel need attend. Assistant United States

Attorney Carol M. Skutnik shall set up the conference call by joining defense counsel and calling

the Court at (330) 884-7435.

       Trial will begin on March 4, 2019, at 9:00 a.m.



       IT IS SO ORDERED.


    February 27, 2019                        /s/ Benita Y. Pearson
Date                                        Benita Y. Pearson
                                            United States District Judge
